Citation Nr: 0710081	
Decision Date: 04/06/07    Archive Date: 04/16/07

DOCKET NO.  99-12 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a lung disorder 
secondary to asbestos exposure.  

2.  Entitlement to service connection for a lung disorder, in 
the alternative, secondary to tobacco use and nicotine 
dependence.  



REPRESENTATION

Appellant represented by:	Mark R. Lippman, Esq.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel

INTRODUCTION

The veteran had active service from September 1969 to October 
1973.

This case comes before the Board of Veterans' Appeals (Board) 
from June 1998 and April 1999 decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which, collectively, denied the veteran's claim 
for service connection for a lung disorder 
on alternative theories - 1) as secondary to nicotine 
addiction or tobacco use and 2) as secondary to asbestos 
exposure.  His request for a travel Board hearing, in his 
June 1999 VA Form 9, was withdrawn in June 2000.  38 C.F.R. 
§ 20.704(e) (2006).

The Board remanded this case to the RO in October 2000 to 
obtain the veteran's service medical records and his service 
personnel records, and to obtain his VA clinical records, 
too, prior to determining whether his claim was well 
grounded.  That remand also notified him that he could submit 
alternative evidence to support his contention of asbestos 
exposure while in service or that he had received any 
treatment for a lung disability during service.

In a December 2002 decision, the Board determined that new 
and material evidence had been submitted to reopen the claim 
for service connection for a lung disorder secondary to 
tobacco use and nicotine dependence.  But after adjudicating 
the claim on a de novo basis, the Board determined that 
service connection was not warranted because it was expressly 
precluded by law.

The Board also undertook additional development of the issue 
of service connection for a lung disorder on the alternative 
basis as secondary to asbestos exposure by obtaining a VA 
examination in April 2003.  Then, in June 2003, the Board 
remanded this claim to the RO for readjudication in light of 
the precedent decision in Disabled American Veterans, et al. 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
May 1, 2003).  In October 2003, the Board issued a decision 
that denied service connection for a lung disorder secondary 
to asbestos exposure.

The veteran appealed the Board's October 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
And in August 2006, the Court issued a decision assuming 
jurisdiction over the Board's earlier December 2002 decision 
that had not been specifically appealed to the Court, holding 
that the issues adjudicated by the Board in the two decisions 
involved what amounted to alternative theories for service 
connection for a single lung disorder claim.  The Court 
vacated both of the Board's decisions - from December 2002 
and October 2003 - and remanded this case to the Board for 
readjudication consistent with the Court's decision.

The Court's directives only concerned the Board's December 
2002 decision denying service connection for a lung disorder 
secondary to tobacco use and nicotine dependence.  More 
specifically, the Court found that a supporting statement 
from the veteran's mother, filed in June 1998 and received in 
July 1998 - within a month after the RO's June 1998 decision 
denying service connection for a lung disorder secondary to 
tobacco use and nicotine dependence - was new and material 
and well within the one-year limitation the veteran had for 
timely appealing that decision.  So the Court determined that 
additional evidence should have been considered in 
conjunction with his initial June 1997 claim that had led to 
the June 1998 rating decision, citing 38 C.F.R. § 3.156(b) 
(2006).  In other words, that June 1997 rating decision never 
became final and binding on the veteran, instead was still 
pending - in turn meaning his current appeal is based on his 
original service connection claim in June 1997.  
Consequently, there is no longer an issue of whether there is 
new and material evidence to reopen that 1997 claim.  And 
although the Board addressed this threshold preliminary issue 
in its prior December 2002 decision, albeit ultimately 
determining that new and material evidence had been submitted 
and therefore reopening the claim and readjudicating it on 
the merits (de novo consideration), the Court has since 
vacated that decision and indicated this should never have 
been an issue.  Hence, the claim now on appeal merely 
involves the veteran establishing his entitlement to service 
connection, even on this alternative basis.  Before making 
this determination, however, the Board must remand this issue 
to the RO via the Appeals Management Center (AMC) for further 
development and consideration.

The veteran did not make any additional argument before the 
Court in regards to the component of his lung disorder claim 
that is predicated on exposure to asbestos.  Indeed, the 
Court indicated he has seemingly "abandoned" that theory.  
Since, however, the Court vacated the Board's October 2003 
decision nonetheless - even insofar as it had denied that 
alternative theory of entitlement, the Board must again 
address this issue.  And to expedite this, the Board will go 
ahead and readjudicate this component of the claim, rather 
than also remanding this ancillary issue to the RO via the 
AMC and unnecessarily delaying its resolution.  
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); see, 
too, Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
that would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

One final point worth mentioning, as noted in the Board's 
October 2003 decision, the RO has not yet adjudicated 
additional claims for service connection for blurred vision 
and a fungal infection involving the veteran's toes and 
thumb, which he filed in February 2002.  So these additional 
claims are referred to the RO since the Board does not 
presently have jurisdiction to consider them.  
See 38 C.F.R. § 20.200 (2006).


FINDING OF FACT

A chronic lung disorder was not shown until many years after 
the veteran's service in the military had ended and, while 
there is medical evidence indicating that his chronic 
cigarette smoking likely contributed to his current 
restrictive lung disease, there is no persuasive evidence of 
record indicating that he was exposed to toxic levels of 
asbestos while in service or that he has a chronic lung 
disorder due to such exposure.  


CONCLUSION OF LAW

A chronic lung disorder due to asbestos exposure was not 
incurred in or aggravated during military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duties to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, of any information and 
medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a March 2001 RO letter to the veteran notifying him 
of the VCAA, he has been advised of the laws and regulations 
governing the claim on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  
Thus, he may be considered to have been advised to submit any 
pertinent evidence in his possession.  His VA treatment 
records through September 2002 have been obtained and he was 
provided two VA compensation examinations.  
He has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So the Board finds that the duty to assist 
has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim before any initial unfavorable agency of original 
jurisdiction decision.  See also Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) (Mayfield III) 
(also discussing the timing of the VCAA notice as it relates 
to prejudicial error).  Here, the RO initially considered the 
claim in April 1999 - before Congress passed the VCAA.  But 
after sending the veteran the March 2001 VCAA letter, the RO 
readjudicated his claim in the February 2002 and July 2003 
supplemental statements of the case (SSOCs), based on any 
additional evidence that had been received since the initial 
rating decision in question and statement of the case (SOC).  
Moreover, the Board specifically remanded this case in June 
2003 to cure the defect in VCAA notice to the veteran.  
Consequently, there already have been steps to remedy the 
error in the timing of the VCAA notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in an SOC or SSOC, is sufficient to 
cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements are:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a downstream disability 
rating or an effective date if service connection is granted, 
this is nonprejudicial because the Board is herein denying 
his underlying service connection claim - that is, to the 
extent it is predicated on exposure to asbestos.  Therefore, 
if only pertaining to this specific component of his claim, 
the downstream disability rating and effective date elements 
are moot.  Conversely, the other component of his claim - 
predicated on tobacco use and nicotine dependence, is being 
remanded for further development and consideration.  
So the Board is temporarily deferring consideration of 
whether there has been compliance with the notice and duty to 
assist provisions of the VCAA, as they concern that 
particular component of his claim, pending completion of the 
Board's remand directives.  Accordingly, the Board finds no 
evidence of prejudicial error in proceeding with final 
appellate consideration of the asbestos exposure issue 
at this time.  See Mayfield v. Nicholson (Mayfield III), 
No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see also Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).  

Analysis

In June 1998, the veteran's representative requested that the 
claim be developed in accordance with the M21-1 guidelines.  
These require RO consideration of the veteran's possible pre-
service, in-service, and post-service asbestos exposure.  
Thus, in July 1998 the RO requested that the veteran explain 
his alleged in-service asbestos exposure.  And in his 
Statement in Support of Claim in response, received later in 
July 1998 on VA Form 21-4138, he reported that he had been 
exposed as a shipfitter from 1969 to 1973 on the USS Amphion 
and USS Denebola and that after service he had worked as a 
plumber.  His service personnel records were obtained in 
August 1998.  

Following the October 2000 remand, in March 2001 the RO 
requested the veteran to provide information showing 
treatment of interstitial fibrosis of his lungs.  And in 
response later that month, he reported having been treated at 
the Forbes Hospital.  In July 2001, also pursuant to the 
October 2000 remand, his service medical records were 
received.  In August 2001 he was informed that the RO had 
requested records from the Forbes Hospital, and those records 
were received in September 2001.  

In his VA Form 9 of March 2002, the veteran requested that he 
have a biopsy.  That willingness was noted when the Board 
undertook additional development of his claim in December 
2002 to have him scheduled for a VA examination, which was 
conducted in April 2003.  See 38 U.S.C.A. § 5103A(d).  No 
biopsy was done, but during that April 2003 VA examination 
there was no indication that a biopsy was needed for 
diagnostic purposes.  

Thereafter, in July 2003, the RO wrote the veteran 
instructing him that to substantiate his claim medical 
information was needed establishing that he had an asbestos-
related disease.  He was requested to submit the evidence 
within 30 days; however, he could take longer than 30 days 
but should try to ensure that it was received within one year 
from the date of the RO's first letter (in March 2001).  
In response, later in July 2003, he reported that he did not 
have any more evidence to submit.  

Also subsequently received in August 2003 was the veteran's 
waiver of the 60-day period within which to respond to the 
July 2003 SSOC.

Additionally, numerous VA outpatient treatment records 
already have been obtained.  And it does not appear that 
other records are outstanding.  Obviously since no additional 
records even exist, none can be obtained.

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a); see, too, Hickson v. West, 12 Vet. App. 
247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999); 
Rose v. West, 11 Vet. App. 169, 171 (1998); Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  

Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id.; see also 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Service connection will be granted, too, on a secondary basis 
for disability that is proximately due to or the result of an 
already service-connected condition.  38 C.F.R. § 3.310(a).  
And 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.310(a) permit 
service connection for aggravation of a non-service-connected 
condition that is proximately due to or the result of an 
already service-connected disability, but compensation is 
limited to the degree of disability (and only that degree) 
over and above the degree of disability existing prior to the 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  See 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of present disability there 
can be no valid claim.  Degmetich v. Brown, 104 F.3d 1328 
(1997) (interpreting 38 U.S.C. § 1131 as requiring the 
existence of a present disability for VA compensation 
purposes).  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  

"A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000)); also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  



In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

There is no statute specifically dealing with asbestos and 
service connection for asbestos-related diseases, nor are 
there specific regulations.  However, in 1988, VA issued a 
circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans' Administration, 
DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 
1988).  The information and instructions contained in the DVB 
Circular since have been included in VA Adjudication 
Procedure Manual, M21-1, part VI,  7.21 (October 3, 1997).  
VA must adjudicate the veteran's claim for service connection 
for a lung disorder, as a residual of exposure to asbestos, 
under these guidelines.  See Ennis v. Brown, 4 Vet. App. 523, 
527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  
And when considering these types of claims, VA must determine 
whether his military records contain evidence of exposure to 
asbestos during service, whether there was pre-service and/or 
post-service occupational or other asbestos exposure, and 
whether there is a relationship between asbestos exposure and 
the claimed disease.  See M21-1, Part VI, 7.21(d)(1), 
 7-IV-3, 7-IV-4.  VA Adjudication Procedure Manual M21-1 
further states, in relevant part, that "[h]igh exposure to 
asbestos and a high prevalence of disease have been noted in 
insulation and shipyard workers."  

Here, the veteran's DD Form 214N confirms, as he alleges, 
that he was a shipfitter during service.  And his other 
service personnel records also confirm this was while he was 
aboard naval vessels.  



As such, the veteran may have been exposed to asbestos while 
in the military.  This is certainly possible.  But by the 
same token, it also is possible that he was not.  In his 
defense, while a lay person is not competent to testify as to 
the cause of a disease, a layman is competent to testify as 
to the facts of asbestos exposure.  See McGinty, 4 Vet. App. 
at 432.  But that notwithstanding, although the veteran 
sincerely believes that he was exposed to toxic levels of 
asbestos during service, while stationed aboard ships, he has 
not submitted or otherwise identified any probative evidence 
to substantiate this allegation.  The only indication of 
exposure during service comes from him, personally.  And 
while other post-service clinical records also contain a 
history of asbestos exposure while in service, they, too, 
primarily were based either on contemporaneous statements to 
that effect by the veteran, himself, or upon a review of 
still other records which similarly had relied on his own 
self-reports of such exposure.  More importantly, though, his 
allegation of said exposure is not otherwise supported by the 
records specifically concerning his military service.  And, 
aside from that, there are indications he has been exposed to 
a number of toxic substances during his lifetime, unrelated 
to his military service, e.g., his chronic smoking of 
tobacco-based products, which just as well may have 
contributed to his current respiratory impairment.  

The VA physician who examined the veteran in April 2003 
indicated that he had a "positive exposure to toxic fumes 
and asbestos" during service.  But it is patently apparent 
from the report of that evaluation that the VA physician made 
that statement based entirely on the veteran's self-reported, 
yet unsubstantiated, history of exposure to asbestos in 
service, which he had claimed while being examined.  This is 
quite evident by the VA examiner prefacing his statement by 
pointing out that the veteran "states that he also on 
occasion wore asbestos suits for aircraft firefighting when 
he was on helo [sic] detail."  See Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  



But since there is no evidence, other than the veteran's 
unsubstantiated allegations, indicating that he actually was 
exposed to asbestos while serving with the Navy, the VA 
examiner's conclusion that the veteran was probably exposed 
cannot "enjoy the presumption of truthfulness" and, 
therefore, does not constitute "competent medical evidence" 
sufficient to warrant service connection.  Id. at 469.  See 
also Reonal v. Brown, 5 Vet. App. 458 (1993).  

In fact, on VA examination in April 2003, for determining 
whether the veteran actually had pulmonary disease due to 
asbestos exposure, the examining physician indicated the 
veteran had a long history of smoking, during and after 
military service as well as currently.  And after further 
reviewing the voluminous claims file, that VA examiner went 
on to point out there was no pleural thickening or pleural 
plaques or basilar interstitial disease to suggest asbestos 
exposure.  There also was no acute or neoplastic disease 
detected within the veteran's chest.  The examiner stated 
that the veteran's current restrictive airway disease was not 
related to any minimal asbestos exposure during service, but 
was more likely than not related to his significant cigarette 
use as well as cocaine and marijuana abuse which were 
still active.  

Thus, inasmuch as there is no competent medical evidence or 
opinion of record either linking the veteran's current 
pulmonary disability to his service in the military and, in 
particular, no probative evidence showing that he was exposed 
to asbestos while on active duty in the military, service 
connection for a lung disorder secondary to asbestos exposure 
is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  


ORDER

The claim for service connection for a lung disorder, to the 
extent it is predicated on exposure to asbestos, is again 
denied.  


REMAND

Effective June 9, 1998, Congress added 38 U.S.C.A. § 1103 
which precludes service connection for any disability that 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service, where the 
claim was received on or after June 9, 1998.  See, too, the 
implementing VA regulation 38 C.F.R. § 3.300.  However, as 
explained, the Court's August 2006 decision determined the 
RO's June 1998 rating decision was not final - that the 
veteran's current appeal was based on his original service 
connection claim in June 1997.  Therefore, because his claim 
- as determined by the Court - was received prior to the 
effective date of § 1103 expressly precluding service 
connection for chronic smoking-related disability, that 
statute does not apply in this case.  

Nevertheless, prior to the promulgation of § 1103, VA's 
General Counsel had held that service connection for 
disability due to tobacco use requires evidence indicating 
the veteran developed a chemical dependence on nicotine 
during service and that his current disability (which, here, 
is the lung disorder at issue) is attributable to that 
dependence.  VAOPGCPREC 19-97 (May 13, 1997).

As mentioned, a VA examiner in April 2003 indicated the 
veteran's current restrictive airway disease is more likely 
than not related to his significant cigarette use and cocaine 
and marijuana abuse.  Further, another VA examiner in 1997 
had diagnosed the veteran with nicotine addiction.  Yet 
another VA examiner, in January 1998, was unable to determine 
whether the veteran's nicotine addiction began during 
service, because the only relevant data available at that 
time was his own self-report that he had started smoking 
during service and the examiner could not determine whether 
he was telling the truth.

In July 1998, however, as the Court pointed out, a statement 
was received from the veteran's mother corroborating his 
allegation that he began smoking during service.  (That 
statement was the "new and material evidence" identified in 
the Court's August 2006 decision.)

Lay people, such as the veteran and his mother, are competent 
to comment on whether he started smoking cigarettes in the 
military.  But even if he did, as alleged, they are not 
competent to provide a probative opinion on whether he 
actually developed a chemical addiction to nicotine while in 
service because this is a medical determination.  
See VAOPGCPREC 2-93 (Jan. 13, 1993) and VAOPGCPREC 19-97 
(May 13, 1997).  So additional medical comment is needed 
concerning this determinative issue before deciding this 
component of the lung disorder claim.  See 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Accordingly, this issue is REMANDED for the following 
development and consideration:

1.  Ensure the veteran has been properly 
notified of the provisions of the VCAA 
and relevant Court decisions as they 
apply to the specific issue concerning 
his purported entitlement to service 
connection for a lung disorder secondary 
to tobacco use and nicotine dependence, 
including the holdings in Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. 
Dec. 21, 2006) (Mayfield III); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Then schedule the veteran for a 
VA examination to obtain a medical 
opinion indicating whether it is just as 
likely as not (meaning 50 percent or 
greater probability) he developed a 
chemical addiction to nicotine, i.e., 
nicotine dependence, while on active duty 
in the military from September 1969 to 
October 1973.  And to facilitate making 
this important determination, have the 
designated examiner review the claims 
file for the veteran's pertinent medical 
and other history, including a complete 
copy of this remand, the statement from 
his mother, and the prior comments of the 
VA examiners in 1997, January 1998, and 
April 2003.  The designated physician 
should discuss the rationale of the 
opinion, whether favorable or 
unfavorable.

3.  Upon completion of this additional 
development, readjudicate the veteran's 
claim for service connection for a lung 
disorder secondary to tobacco use and 
nicotine dependence.  If this claim is 
not granted to his satisfaction, send him 
and his accredited representative an SSOC 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


